DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 11/09/2021 have been fully considered.  Applicant asserts: 
Re Claim 1: Specifically, there is nothing in Zhang disclosing or suggesting that the ME Identity that is included in the response message comprise "[a] hash value" that was generated by "by inputting into a hash function a string that comprises an electronic identifier (EID) for the subscriber entity."
Examiner very kindly points out that BABBAGE already discloses access identifier that comprises the generated hash value and “generating a hash value by inputting into a hash function a string that comprises an electronic identifier (EID) for the subscriber entity;” (See BABBAGE [0064]: the key could be a hash of one or both of: the fake IMSI; and the IMEI) See BABBAGE [0024] the subscriber . . . comprising: a subscriber identity, as discussed herein; and a subscriber key (such as a Ki), with a low level of security.  For example, the subscriber key may be based on one or more of: the IMSI; the IMEI; the MAC address; a fixed key.  The combination may be a cryptographic hash.
Re Claims 8, 24, and 27  
See Above.
Re Claim 14  
Examiner very kindly points out that the time required for further search would be beyond the allowed time under AFCP program
Re Claim 30
Examiner very kindly points out that the time requires for further search would be beyond the allowed time under AFCP program.

/MINJUNG KIM/
Examiner, Art Unit 2644